DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending:
		Claims 1-9 are rejected.
		Claims 10-17 have been withdrawn. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CA 298985, filed on 12/20/2017.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 10/05/2022 is acknowledged.
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
	Claims 1-9 recite “the wall”; consider rephrasing to – the transversally-oriented wall – for clarity and consistency with “the transversally-oriented wall” recited in claim 1. 
	Claim 3 recites “relative to the corresponding rear portion”; consider rephrasing to – relative to each rear portion – for clarity purposes. 
	Claim 7 recites “the at least one outlet”; consider rephrasing to – the at least one treated water outlet – for clarity and consistency with “at least one treated water outlet” recited in claim 1. 
	Claim 8 recites “the at least one outlet”; consider rephrasing to – the at least one treated water outlet – for clarity and consistency with “at least one treated water outlet” recited in claim 1. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “a transition fluid passage extending between the upper edge of the wall and a water level in the tank…. the vanes extending in the transition fluid passage in at least one of the two transversally opposite sides of the tank”; it is unclear how the transition fluid passage and vanes are arranged in the tank because the water level in the tank is constantly changing therefore the transition fluid passage is constantly changing. In interest of advancing prosecution, it is interpreted that the claim requires a transition fluid passage. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by White (USPN 4,681,682).
	Regarding claim 1, White teaches a water treatment system (corresponds to system shown in Figs. 1-7) comprising: 
	a tank (Fig. 7, tank 11; see C2/L55-60) having an elongated shape (see Fig. 5) with two opposite ends (opposite ends shown in annotated Fig. 1) and two transversally opposite sides (opposite sides shown in annotated Fig. 1); 
	a flocculation chamber (Fig. 7, chamber 45; see C3/L63-68) at one of the opposite ends of the tank, the flocculation chamber (i.e. chamber 45) having at least one treated water inlet (Fig. 5, inlet pipe 47; see C3/L50-57) and a mixer (Fig. 7, stirrer or mixer 51; see C3/L55-65); 
	a separation chamber (separation chamber shown in annotated Fig. 7) adjacent to the flocculation chamber (i.e. chamber 45) inside the tank (i.e. tank 11), the separation chamber (i.e. separation chamber shown in annotated Fig. 7) having at least one treated water outlet (Fig. 7, outlet 64 or outlet 65; see C4/L30-40); 
	a transversally-oriented wall (Fig. 7, wall portion 59; see C4/L1-10) forming an overflow baffle (“overflow…on the inclined top wall 59”; see C5/L45-55) and extending upwardly (upwardly and rearwardly inclined wall portion 57; see C4/L1-10) between the flocculation chamber (i.e. chamber 45) and the separation chamber (i.e. separation chamber shown in annotated Fig. 7), the transversally-oriented wall (i.e. wall portion 59) having an upper edge (see Fig. 7); 
	a transition fluid passage (transition fluid passage as shown in annotated Fig. 7) extending between the upper edge of the wall (i.e. wall portion 59) and a water level (see §112b) in the tank (i.e. tank 11); 
	a plurality of vanes (Fig. 7, finger-like weirs 68; see C4/L35-45) being vertically and longitudinally oriented (see Fig. 7), parallel to one another (parallel; see C4/L35-45) and transversally interspaced (see Fig. 4) from one another along the upper edge of the wall (the weirs 68 are in a line matching the direction of the wall portion 59, see Fig. 7), the vanes (i.e. finger-like weirs 68) extending in the transition fluid passage (see annotated Fig. 7) in at least one of the two transversally opposite sides of the tank.
	Along is interpreted to mean “in a line matching the length or direction of” (see NPL).
	It is interpreted that any feature in the transversal direction meets the limitation for transversal. 
Annotated Fig. 7 of White

    PNG
    media_image1.png
    562
    885
    media_image1.png
    Greyscale




Annotated Fig. 1 of White

    PNG
    media_image2.png
    481
    1037
    media_image2.png
    Greyscale

	Regarding claim 9, White teaches the water treatment system of claim 1 wherein the mixer (i.e. stirrer or mixer 51) has a single rotor (Fig. 7, electric motor 52; see C3/L55-65) having a plurality of vertically-extending blades (see Fig. 3) and being drivable into rotation around a vertical axis (“being drivable…” is a process/method step; the apparatus of White is capable of performing said process/method step; see Fig. 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White (USPN 4,681,682) in view of Kim (KR 200310882).
	Regarding claim 7, White teaches the water treatment system of claim 1, comprising a skimming system (Fig. 7, skimmer blades 32; see C3/L20-30) configured to skim the surface of the water at the water level (this is an inherent characteristic of the skimmer blades; see Fig. 7).
	White does not teach wherein the separation chamber has an inclined plate clarifier including a plurality of adjacent, parallel, transversally oriented inclined plates, and the at least one outlet is below the level of the inclined plates. 
	In a related field of endeavor, Kim teaches a sewage treatment device (see Entire Abstract) comprising an inclined plate clarifier including a plurality of adjacent, parallel, transversally oriented inclined plates (Fig. 1, inclined plates 23; see pg. 5), and the at least one outlet (Fig. 1, discharge pipe 26; see pg. 5) is below the level of the inclined plates (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of White by incorporating the inclined plate clarifier (i.e. inclined plates) as disclosed by Kim because said plates provide the benefit of guiding clean water for promoting separation of floc (Kim, see pg. 6) which would motivate one of ordinary skill in the art to further treat wastewater. It would have been further obvious to modify the apparatus of White by providing the at least one outlet below the inclined plates as disclosed by Kim because said arrangement provides the benefit of easily discharging heavy impurities (Kim, see pg. 6). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over White (USPN 4,681,682) in view of Pueter (US 2002/0117458).
	Regarding claim 8, White teaches the water treatment system of claim 1 wherein the separation chamber has a dissolved gas system (dissolved air flotation is carried out in the tank; see C1/L42-50; therefore there is inherently a dissolved gas system) including a line (corresponds to line/piping from outlet 64 shown in Fig. 7) receiving a portion of treated water from the at least one outlet, and a system (Fig. 7, pressure tank 84; see C5/L1-10) to introduce pressurized gas into the portion of treated water. White further discloses reintroducing the portion of treated water with the pressurized gas therein (via inlet 63 shown in Fig. 7).
	White does not teach a plurality of nozzles positioned in an upstream portion of the separation chamber for reintroducing. 
	In a related field of endeavor, Puetter teaches a wastewater treatment system (see Entire Abstract) comprising a plurality of nozzles (Fig. 1, nozzles 84; see ¶14) positioned in an upstream portion of an oxidation tank for reintroducing (a mixture of treated wastewater (effluent), dissolved gas with ozone and gas bubbles exits the nozzles 84 into the Solids Separation tank”; see ¶21 and Fig. 1) (furthermore, “various other configuration of discharge nozzle can be employed”; see ¶23, therefore the location is not limited).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the separation chamber of White by incorporating nozzles in an upstream portion as disclosed by Puetter because it is the simple addition of known nozzles to a known separation tank device obviously resulting in enhancing oxidation by micro-bubbles of gas (Puetter, see ¶23). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if rewritten to overcome §112b rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art reference is White (USPN 4,681,682).
	Regarding claim 2, White teaches the water treatment system of claim 1.
	White does not teach wherein the vanes have a longitudinally-oriented rear portion extending downstream of the wall, and a front portion projecting upstream of the wall.
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the vanes (i.e. weirs) of White by arranging said vanes to have a longitudinally-oriented rear portion extending downstream of the wall, and a front portion projecting upstream of the wall because there is no known benefit therefore claim 2 is indicated allowable. 
	Dependent claims 3-6 indicated as allowable due to dependency from claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778